                                                                            CaseBANKRUPTCY
                                                                   UNITED STATES  19-11563-KBO
                                                                                           COURT                              Doc 404         Filed 09/25/19            Page 1 of 18
                                                                        DISTRICT OF DELAWARE


In re. Emerge Energy Services LP, et al.                                                                                                              Case No. 19-11563
                                                                                                                                   Reporting Period: 8/1/2019 - 8/31/2019


                                                                        MONTHLY OPERATING REPORT
                                      File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                               Document              Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                    Form No.                 Attached              Attached    Attached
Schedule of Cash Receipts and Disbursements                                           MOR-1                               X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                   MOR-1a                                              X
   Schedule of Professional Fees Paid                                                 MOR-1b                                              X
   Copies of bank statements                                                                                                              X
   Cash disbursements journals
Statement of Operations                                                               MOR-2                               X
Balance Sheet                                                                         MOR-3                               X
Status of Postpetition Taxes                                                          MOR-4                               X
  Copies of IRS Form 6123 or payment receipt                                                                                              X
  Copies of tax returns filed during reporting period                                                                                     X
Summary of Unpaid Postpetition Debts                                                  MOR-4                               X
  Listing of aged accounts payable                                                    MOR-4                                               X
Accounts Receivable Reconciliation and Aging                                          MOR-5                               X
Debtor Questionnaire                                                                  MOR-5                               X


This monthly operating report ("MOR") and all its related exhibits has been prepared using the Debtors' books and records as supplemented from other
sources such as bank statement and court authorized DIP cash budget information. The Debtors' books and records have not been audited by an outside,
independent accounting firm since the calendar year ended 2017. The ordinary preparation of financial statements inherently requires a company's
management to make reasonable estimates. This MOR submission includes information for Debtor entity Emerge Energy Services, LP (Case #19-11563) as
well as all other Debtor entities jointly administered under Case #19-11563 (Emerge Energy Services GP LLC: Case #19-11564, Emerge Energy Services
Operating LLC: Case #19-11565, Superior Silica Sands LLC: Case #19-11566, and Emerge Energy Services Finance Corporation: Case #19-11567). I
declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and
belief.



/s/ Bryan M. Gaston                                                                   25-Sep-19
Signature of Debtor                                                                   Date


/s/ Bryan M. Gaston                                                                   25-Sep-19
Signature of Joint Debtor                                                             Date


/s/ Bryan M. Gaston                                                                   25-Sep-19
Signature of Authorized Individual*                                                   Date


Bryan M. Gaston                                                                       Restructuring Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
                                                                                                                                                                                         MOR
is a partnership; a manager or member if debtor is a limited liability company.                                                                                                        (04/07)
                                                                                                                                   Page 1 of 18.
               Case 19-11563-KBO                Doc 404       Filed 09/25/19       Page 2 of 18
In re. Emerge Energy Services LP, et al.                                                         Case No. 19-11563
                                                                             Reporting Period: 8/1/2019 - 8/31/2019

                                   August Monthly Operating Report:
                                           Explanations and Clarifications
MOR 1 – SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
    The Master Funding Account is an Emerge Energy Services, LP account. The Debtors' books and
    records recorded the balance on the Emerge Energy Services Operating LLC balance sheet, so the
    bank account balance and all associated activity has been presented consistent with the Debtors
    books and records. After further discussions with the Debtors’ accounting team, in order to avoid
    unnecessary entries in the Debtors’ books and records, the balances and activity of the Master
    Funding account remain on the Emerge Energy Services Operating LLC books and records.
    As described in detail in the Cash Management Order, all of the Debtors’ employees are employed
    by and paid salaries and wages from the Emerge Energy Services, GP payroll account. For
    accounting purposes, employees are assigned to either Superior Silica Sands, LLC or Emerge
    Energy Services Operating LLC. Superior Silica Sands, LLC transfers money to the Master
    Funding account at the Emerge Energy Services LLC debtor entity, which then transfers money to
    Emerge Energy Services, GP to fund bi-weekly payroll payments and the associated expense is
    booked on the respective books and records of Superior Silica Sands, LLC and Emerge Energy
    Services Operating LLC.
    The Debtors opened a bank account for the utility adequate assurance deposit during the July stub
    period. The account was opened by Emerge Energy Services, LP with Signature Bank (acct #
    ending 8517) on 7/29/2019. For accounting purposes, the account balance is recorded on the
    books and records of Superior Silica Sands, LLC and reported as part of the Unrestricted Cash
    and Equivalents.
    The “Non-Cash Accounting Adjustments” reported in the Emerge Energy Operating LLC
    checking account (acc# ending 7237) cash flow primarily relate to the reversal of an accounting
    entry posted to the Emerge Energy Operating LLC balance sheet prior to filing that was reversed
    in August. The entry was generated by an AP payment that was created but never initiated out of
    the Emerge Energy Operating LLC checking account. The payment was initiated and paid out of
    a different account, but the AP payment was not voided until August.
    In lieu of providing copies of the bank statements, journals, and account reconciliations, the
    Debtors attest that each of the bank accounts is reconciled to the corresponding bank statements.
    The debtors retain the bank statements to all open and active bank accounts. All cash
    disbursements are recorded in the Debtors’ general ledger.
MOR 2 – STATEMENT OF OPERATIONS
    Reported sales figures are per the Debtors' books and records. The Debtors record revenue as
    customer orders are earned, depending on terms that may or may not be upon shipment. For
    example, if a customer orders 10,000 tons FOB destination, delivery may require 5 days. In this
    example the revenue from that sale is recorded on day 5, when the 10,000th ton is received by the
    customer. These sales figures may not match receipts because of differences between revenue
    recognition and cash receipt timing.
    Debtor Superior Silica Sands LLC, Emerge Energy Services Operating LLC, and Emerge Energy
    Services LP are all borrowers under the pre-petition 1st lien ABL, 2nd Lien Secured Notes as
    well as the post-petition DIP credit facility. However, all debt and related interest is presented on
    the financial statements of debtor Emerge Energy Services Operating LLC.




                                                     Page 2 of 18.
               Case 19-11563-KBO           Doc 404       Filed 09/25/19      Page 3 of 18
In re. Emerge Energy Services LP, et al.                                                   Case No. 19-11563
                                                                       Reporting Period: 8/1/2019 - 8/31/2019

    As described in detail in the Cash Management Order, all of the Debtors’ employees are employed
    by and paid salaries and wages from the Emerge Energy Services, GP payroll account. For
    accounting purposes, employees are assigned to either Superior Silica Sands, LLC or Emerge
    Energy Services Operating LLC. Superior Silica Sands, LLC transfers money to the Master
    Funding account at the Emerge Energy Services LLC debtor entity, which then transfers money to
    Emerge Energy Services, GP to fund bi-weekly payroll payments and the associated expense is
    booked on the respective books and records of Superior Silica Sands, LLC and Emerge Energy
    Services Operating LLC.
MOR 3 – BALANCE SHEET
    Opening Balance Sheet values are estimated and reflected book values. Certain balance sheet
    items presented are strictly accounting assets / liabilities and so may not match balances reported
    elsewhere.
    Within owners’ equity, there is an item “Treasury Transactions with Emerge Energy Services
    Operating LLC”, which captures the Emerge Energy Services Operating LLC investment in
    Superior Silica Sands LLC.
    The Secured Debt balance was reduced by $16.3M on Emerge Energy Services Operating LLC’s
    balance sheet since filing as customer collections are treated as deemed draws on the DIP facility
    and deemed reductions to pre-petition Secured Debt, as laid out in the DIP agreement. The
    amount of customer collections is reported on a weekly basis. So, the customer collections for the
    final three days of July were not reported until August 2, 2019 and are therefore included as part
    of the deemed pre-petition Secured Debt balance reduction in August.
    The Debtors opened a bank account for the utility adequate assurance deposit during the July stub
    period. The account was opened by Emerge Energy Services, LP with Signature Bank (acct #
    ending 8517) on 7/29/2019. For accounting purposes, the account balance is recorded on the
    books and records of Superior Silica Sands, LLC and reported as part of the Unrestricted Cash
    and Equivalents.
MOR 4 – STATUS OF POST PETITION TAXES & SUMMARY OF UNPAID POSTPETITION
DEBTS
    Certain items listed as past due in the schedule of the Debtors’ postpetition debt aging relate to
    billed charges associated with contracts that have been rejected. The Debtors have booked entries
    removing these amounts from their books and records.
MOR 5 – ACCOUNTS RECEIVABLE RECONCILIATION AND AGING & DEBTOR
QUESTIONNAIRE
    Accounts receivable balances are reported on the Superior Silica Sands LLC balance sheet.
    Accounts Receivable receipts will not match the period revenue due to timing differences in the
    recognition of revenue, which is recorded as customer orders are earned/completed, while
    receipts will lag, as receipts are typically received 30 days following invoice.
    Uncollectible Accounts Receivable (Bad Debt) is primarily comprised of $2.54 million of 90+
    day past due balance with EP Energy, LLC, in breach of its contract with the Debtors. The
    Debtors have filed a lawsuit against EP Energy, LLC seeking a judgement demanding payment of
    this balance.




                                                Page 3 of 18.
               Case 19-11563-KBO           Doc 404      Filed 09/25/19     Page 4 of 18
In re. Emerge Energy Services LP, et al.                                                 Case No. 19-11563
                                                                     Reporting Period: 8/1/2019 - 8/31/2019

    As noted above, total stub period customer receipts reported on the Superior Silica Sands LLC
    MOR will not match the total amount that the pre-petition secured debt balance was reduced
    because of the customer collection reporting timing.




                                               Page 4 of 18.
In re. Emerge Energy Services LP, et al.                                         Case 19-11563-KBO                        Doc 404               Filed 09/25/19                     Page 5 of 18
                                                                                                                                                                                              Case No. 19-11563
Debtor                                                                                                                                                                                Reporting Period: 8/1/2019 - 8/31/2019
                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                            BANK ACCOUNTS
Last 4 Acct #:                             5661                    5688                    5653             7237                   5725                  5012                  8517
Acct Entity:                               SSS                     SSS                     SSS              OpCo                   OpCo                  EES, GP               SSS / EES, LP           CURRENT
Acct Name:                                 Operating               Collections             A/P              Checking               Master Funding        Payroll               Utility Deposit         MONTH
CASH BEGINNING OF MONTH                    $           1,337,018   $              (1,774) $       (190,442) $           (468,542) $          8,010,805   $           324,961   $                 -     $        9,012,024


RECEIPTS
CASH SALES                                 $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
ACCOUNTS RECEIVABLE                        $                 -     $        10,440,953     $          -     $                -     $                -    $               -     $                 -     $       10,440,953
LOANS AND ADVANCES                         $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
SALE OF ASSETS                             $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
OTHER (ATTACH LIST)                        $               2,822   $             210,523   $          -     $              9,201   $                -    $               810   $                 -     $          223,357
TRANSFERS (FROM DIP ACCTS)                 $       10,000,000      $             255,250   $      437,124   $          1,340,906   $       10,904,358    $         1,699,585   $            454,750    $       25,091,973


  TOTAL RECEIPTS                           $       10,002,822      $        10,906,726     $      437,124   $          1,350,107   $       10,904,358    $         1,700,396   $            454,750    $       35,756,283


DISBURSEMENTS
NET PAYROLL                                $                 -     $                 -     $          -     $                -     $                -    $         (1,474,093) $                 -     $        (1,474,093)
PAYROLL TAXES                              $                 -     $                 -     $          -     $                -     $                -    $          (402,180) $                  -     $          (402,180)
SALES, USE, & OTHER TAXES                  $              (4,811) $                  -     $        (4,278) $                -     $                -    $               -     $                 -     $            (9,090)
INVENTORY PURCHASES                        $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
SECURED/ RENTAL/ LEASES                    $                 -     $                 -     $       (94,547) $                -     $                -    $               -     $                 -     $           (94,547)
INSURANCE                                  $             (81,030) $                  -     $          -     $             (4,865) $                 -    $               -     $                 -     $           (85,895)
ADMINISTRATIVE                             $                 -     $                 -     $         (146) $            (478,461) $                 -    $               -     $                 -     $          (478,607)
SELLING                                    $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
CapEx                                      $            (134,945) $                  -     $         (326) $                 -     $                -    $               -     $                 -     $          (135,271)
Interest / Fees                            $                 -     $              (2,368) $           -     $           (570,736) $             (4,262) $                -     $                 -     $          (577,366)
OTHER (Attach Schedule)                    $           (9,057,258) $                 -     $      (296,370) $           (169,827) $                 -    $               -     $                 -     $        (9,523,456)


OWNER DRAW *                               $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
TRANSFERS (TO DIP ACCTS)                   $            (454,750) $        (10,904,358) $             -     $                -     $       (13,477,615) $                -     $           (255,250)   $      (25,091,973)


PROFESSIONAL FEES                          $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
U.S. TRUSTEE QUARTERLY FEES                $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
COURT COSTS                                $                 -     $                 -     $          -     $                -     $                -    $               -     $                 -     $               -
TOTAL DISBURSEMENTS                        $           (9,732,795) $       (10,906,726) $         (395,668) $          (1,223,890) $       (13,481,878) $          (1,876,273) $           (255,250)   $      (37,872,478)


NET CASH FLOW                              $             270,028   $                 -     $       41,456   $            126,217   $        (2,577,520) $           (175,877) $             199,500    $        (2,116,196)
(RECEIPTS LESS DISBURSEMENTS)



Non-Cash Accounting Adjustments            $                 -     $                 -     $          -     $            468,792   $                -    $               -     $                 -     $          468,792
CASH - END OF MONTH                        $           1,607,045   $              (1,774) $       (148,986) $            126,467   $         5,433,285   $           149,084   $            199,500    $        7,364,621      FORM MOR-1
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE                                                                                                                                                       (04/07)
                                                                                                                                   Page 5 of 18.
In re. Emerge Energy Services LP, et al.                                   Case 19-11563-KBO                      Doc 404                Filed 09/25/19                        Page 6 of 18
                                                                                                                                                                                          Case No. 19-11563
Debtor                                                                                                                                                                            Reporting Period: 8/1/2019 - 8/31/2019
                                                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                    BANK ACCOUNTS
Last 4 Acct #:                             5661              5688                5653                7237                   5725                     5012                  8517
Acct Entity:                               SSS               SSS                 SSS                 OpCo                   OpCo                     EES, GP               SSS / EES, LP            CURRENT
Acct Name:                                 Operating         Collections         A/P                 Checking               Master Funding           Payroll               Utility Deposit          MONTH
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH                       ACTUAL COLUMN)
TOTAL DISBURSEMENTS                 $    9,732,795 $    10,906,726 $     395,668                     $      1,223,890 $              13,481,878      $         1,876,273   $             255,250    $       37,872,478
 LESS: TRANSFERS TO DEBTOR IN
 POSSESSION ACCOUNTS                $     (454,750) $  (10,904,358) $        -                       $                -     $        (13,477,615) $                  -     $            (255,250)   $      (25,091,973)
 PLUS: ESTATE DISBURSEMENTS
 MADE BY OUTSIDE SOURCES (i.e. from
 escrow accounts)                   $          -    $          -    $        -                       $                -     $                  -     $               -     $                 -      $               -
TOTAL DISBURSEMENTS FOR
CALCULATING U.S. TRUSTEE
QUARTERLY FEES                      $    9,278,045 $         2,368 $     395,668                     $          1,223,890   $                4,262   $         1,876,273   $                 -      $       12,780,506




                                                                                                                                                                                                                           FORM MOR-1
                                                                                                                                                                                                                                (04/07)
                                                                                                                            Page 6 of 18.
In re. Emerge Energy Services LP, et al.                                         Case 19-11563-KBO                            Doc 404               Filed 09/25/19                     Page 7 of 18
                                                                                                                                                                                                  Case No. 19-11563
Debtor                                                                                                                                                                                    Reporting Period: 8/1/2019 - 8/31/2019
                                               SCHEDULE OF CUMULATIVE CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                                BANK ACCOUNTS
Last 4 Acct #:                             5661                    5688                      5653               7237                   5725                  5012                  8517                    CUMULATIVE
Acct Entity:                               SSS                     SSS                       SSS                OpCo                   OpCo                  EES, GP               SSS / EES, LP           FILING
Acct Name:                                 Operating               Collections               A/P                Checking               Master Funding        Payroll               Utility Deposit         TO DATE
CASH BEGINNING OF MONTH                    $             708,825   $              506,629    $       (139,896) $            (468,792) $           102,547    $            72,889   $                 -     $          782,202


RECEIPTS
CASH SALES                                 $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
ACCOUNTS RECEIVABLE                        $                 -     $        16,295,010       $            -     $                -     $                -    $               -     $                 -     $       16,295,010
LOANS AND ADVANCES                         $                 -     $             6,450,000   $            -     $                -     $                -    $               -     $                 -     $        6,450,000
SALE OF ASSETS                             $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
OTHER (ATTACH LIST)                        $             386,622   $              210,979    $         83,783   $              9,201   $                -    $               810   $                 -     $          691,396
TRANSFERS (FROM DIP ACCTS)                 $       13,700,000      $              255,250    $      1,056,944   $          1,341,406   $       24,426,015    $         2,988,758   $            454,750    $       44,223,123


  TOTAL RECEIPTS                           $       14,086,622      $        23,211,240       $      1,140,727   $          1,350,607   $       24,426,015    $         2,989,569   $            454,750    $       67,659,529


DISBURSEMENTS
NET PAYROLL                                $                 -     $                   -     $            -     $                -     $                -    $         (2,421,808) $                 -     $        (2,421,808)
PAYROLL TAXES                              $                 -     $                   -     $            -     $                -     $                -    $          (491,565) $                  -     $          (491,565)
SALES, USE, & OTHER TAXES                  $             (17,080) $                    -     $       (613,400) $                 -     $                -    $               -     $                 -     $          (630,479)
INVENTORY PURCHASES                        $            (681,213) $                    -     $            -     $                -     $                -    $               -     $                 -     $          (681,213)
SECURED/ RENTAL/ LEASES                    $             (32,000) $                    -     $        (95,441) $                 -     $                -    $               -     $                 -     $          (127,441)
INSURANCE                                  $            (162,060) $                    -     $            -     $             (4,865) $                 -    $               -     $                 -     $          (166,925)
ADMINISTRATIVE                             $              (3,325) $                    -     $           (276) $            (478,711) $                 -    $               -     $                 -     $          (482,312)
SELLING                                    $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
CapEx                                      $            (145,720) $                    -     $           (326) $                 -     $                -    $               -     $                 -     $          (146,046)
Interest / Fees                            $             (10,553) $                 (2,368) $             -     $           (570,736) $             (8,170) $                -     $                 -     $          (591,827)
OTHER (Attach Schedule)                    $       (10,972,876) $                      -     $       (356,471) $            (169,827) $                 -    $               -     $                 -     $      (11,499,174)


OWNER DRAW *                               $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
TRANSFERS (TO DIP ACCTS)                   $           (1,163,575) $       (23,717,069) $             (83,904) $                 -     $       (19,087,108) $                -     $           (255,250)   $      (44,306,906)


PROFESSIONAL FEES                          $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
U.S. TRUSTEE QUARTERLY FEES                $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
COURT COSTS                                $                 -     $                   -     $            -     $                -     $                -    $               -     $                 -     $               -
TOTAL DISBURSEMENTS                        $       (13,188,401) $          (23,719,437) $           (1,149,817) $          (1,224,140) $       (19,095,278) $          (2,913,373) $           (255,250)   $      (61,545,697)


NET CASH FLOW                              $             898,220   $              (508,198) $          (9,090) $             126,467   $         5,330,738   $            76,195   $            199,500    $        6,113,832
(RECEIPTS LESS DISBURSEMENTS)



Non-Cash Accounting Adjustments            $                 -     $                   -     $            -     $            468,792   $                -    $               -     $                 -     $          468,792
CASH - END OF MONTH                        $           1,607,045   $                (1,568) $        (148,986) $             126,467   $         5,433,285   $           149,084   $            199,500    $        7,364,827      FORM MOR-1
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE                                                                                                                                                           (04/07)
                                                                                                                                       Page 7 of 18.
In re. Emerge Energy Services LP, et al.                                   Case 19-11563-KBO                      Doc 404                Filed 09/25/19                        Page 8 of 18
                                                                                                                                                                                          Case No. 19-11563
Debtor                                                                                                                                                                            Reporting Period: 8/1/2019 - 8/31/2019
                                              SCHEDULE OF CUMULATIVE CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                    BANK ACCOUNTS
Last 4 Acct #:                             5661              5688                5653                7237                   5725                     5012                  8517                     CUMULATIVE
Acct Entity:                               SSS               SSS                 SSS                 OpCo                   OpCo                     EES, GP               SSS / EES, LP            FILING
Acct Name:                                 Operating         Collections         A/P                 Checking               Master Funding           Payroll               Utility Deposit          TO DATE
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH                       ACTUAL COLUMN)
TOTAL DISBURSEMENTS                 $   13,188,401 $    23,719,437 $    1,149,817                    $      1,224,140 $              19,095,278      $         2,913,373   $             255,250    $       61,545,697
 LESS: TRANSFERS TO DEBTOR IN
 POSSESSION ACCOUNTS                $    (1,163,575) $ (23,717,069) $     (83,904)                   $               -      $        (19,087,108) $                  -     $            (255,250)   $       (44,306,906)
 PLUS: ESTATE DISBURSEMENTS
 MADE BY OUTSIDE SOURCES (i.e. from
 escrow accounts)                   $           -    $         -    $         -                      $                -     $                  -     $               -     $                 -      $               -
TOTAL DISBURSEMENTS FOR
CALCULATING U.S. TRUSTEE
QUARTERLY FEES                      $   12,024,826 $         2,368 $    1,065,913                    $          1,224,140   $                8,170   $         2,913,373   $                 -      $       17,238,790




                                                                                                                                                                                                                           FORM MOR-1
                                                                                                                                                                                                                                (04/07)
                                                                                                                            Page 8 of 18.
In re. Emerge Energy Services LP, et al.     Case 19-11563-KBO                 Doc 404         Filed 09/25/19     Page 9 of 18                                Case No. 19-11563
Debtor                                                                                                                                    Reporting Period: 8/1/2019 - 8/31/2019


                                               SCHEDULE OF OTHER CASH RECEIPTS
                                                                                                   BANK ACCOUNTS
Last 4 Acct #:                        5661             5688              5653             7237             5725           5012            8517
Acct Entity:                          SSS              SSS               SSS              OpCo             OpCo           EES, GP         SSS / EES, LP     CURRENT
Acct Name:                            Operating        Collections       A/P              Checking         Master Funding Payroll         Utility Deposit   MONTH
Returned ACH / Check                   $       2,822   $             -   $          -      $       9,201   $         -     $        688    $         -      $           12,711
Refund Received                        $         -     $      210,523    $          -      $         -     $         -     $        123    $         -      $         210,646
TOTAL OTHER DISBURSEMENTS              $       2,822   $      210,523    $          -      $       9,201   $         -     $        810    $         -      $         223,357


                                           SCHEDULE OF OTHER CASH DISBURSEMENTS
                                                                                                   BANK ACCOUNTS
Last 4 Acct #:                        5661             5688              5653             7237             5725           5012            8517
Acct Entity:                          SSS              SSS               SSS              OpCo             OpCo           EES, GP         SSS / EES, LP     CURRENT
Acct Name:                            Operating        Collections       A/P              Checking         Master Funding Payroll         Utility Deposit   MONTH
Other Production Costs                 $ (3,692,941) $               -   $      (162,314) $     (169,827) $          -     $        -      $         -      $       (4,025,083)
Logistics                              $ (3,551,682) $               -   $          -      $         -     $         -     $        -      $         -      $       (3,551,682)
Utilities                              $     (415,210) $             -   $      (134,056) $          -     $         -     $        -      $         -      $         (549,266)
Mining                                 $ (1,397,425) $               -   $          -      $         -     $         -     $        -      $         -      $       (1,397,425)
TOTAL OTHER DISBURSEMENTS              $ (9,057,258) $               -   $      (296,370) $     (169,827) $          -     $        -      $         -      $       (9,523,456)




                                                                                                                                                                 FORM MOR-1
                                                                                                                                                                      (04/07)
                                                                                   Page 9 of 18.
In re. Emerge Energy Services LP, et al.     Case 19-11563-KBO             Doc 404          Filed 09/25/19           Page 10 of 18                               Case No. 19-11563
Debtor                                                                                                                                       Reporting Period: 8/1/2019 - 8/31/2019


                                   SCHEDULE OF CUMULATIVE OTHER CASH RECEIPTS
                                                                                      BANK ACCOUNTS
Last 4 Acct #:                        5661              5688              5653              7237              5725           5012            8517              CUMULATIVE
Acct Entity:                          SSS               SSS               SSS               OpCo              OpCo           EES, GP         SSS / EES, LP     FILING
Acct Name:                            Operating         Collections       A/P               Checking          Master Funding Payroll         Utility Deposit   TO DATE
Returned ACH / Check                   $      386,622   $             -   $       83,783     $        9,201   $         -     $        688    $         -      $          480,294
Refund Received                        $          -     $      210,979    $          -       $          -     $         -     $        123    $         -      $          211,102
TOTAL OTHER DISBURSEMENTS              $      386,622   $      210,979    $       83,783     $        9,201   $         -     $        810    $         -      $          691,396


                            SCHEDULE OF CUMULATIVE OTHER CASH DISBURSEMENTS
                                                                                      BANK ACCOUNTS
Last 4 Acct #:                        5661              5688              5653              7237              5725           5012            8517              CUMULATIVE
Acct Entity:                          SSS               SSS               SSS               OpCo              OpCo           EES, GP         SSS / EES, LP     FILING
Acct Name:                            Operating         Collections       A/P               Checking          Master Funding Payroll         Utility Deposit   TO DATE
Other Production Costs                 $ (4,197,659) $                -   $      (222,214) $        (169,827) $         -     $        -      $         -      $       (4,589,700)
Logistics                              $ (4,560,913) $                -   $           -      $          -     $         -     $        -      $         -      $       (4,560,913)
Utilities                              $     (799,059) $              -   $      (134,256) $            -     $         -     $        -      $         -      $         (933,315)
Mining                                 $ (1,415,245) $                -   $           -      $          -     $         -     $        -      $         -      $       (1,415,245)
TOTAL OTHER DISBURSEMENTS              $ (10,972,876) $               -   $      (356,471) $        (169,827) $         -     $        -      $         -      $      (11,499,174)




                                                                                                                                                                   FORM MOR-1
                                                                                                                                                                        (04/07)
                                                                                   Page 10 of 18.
In re. Emerge Energy Services LP, et al.                             Case 19-11563-KBO                          Doc 404            Filed 09/25/19           Page 11 of 18                                  Case No. 19-11563
Debtor                                                                                                                                                                                  Reporting Period: 8/1/2019 - 8/31/2019

                                                                                              STATEMENT OF OPERATIONS
                                                                                                          (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                                                  Month To Date
                                                                                   Superior Silica        EES Operating
REVENUES                                                                           Sands LLC              LLC                  EES GP LLC     EES LP LLC          EES Finance Corp. Elimination           Consolidated
Gross Revenues                                                                      $     10,108,591      $            -       $          -   $          -        $            -    $               -     $       10,108,591
Less: Returns and Allowances                                                        $              (0)    $            -       $          -   $          -        $            -    $               -     $               (0)
Net Revenue                                                                         $     10,108,591      $            -       $          -   $          -        $            -    $               -     $       10,108,591
COST OF GOODS SOLD
Beginning Inventory                                                                 $       18,708,933    $              -     $          -   $              -    $            -    $               -     $       18,708,933
Add: Purchases                                                                      $        6,313,762    $              -     $          -   $              -    $            -    $               -     $        6,313,762
Add: Cost of Labor                                                                  $        1,118,267    $              -     $          -   $              -    $            -    $               -     $        1,118,267
Add: Other Costs (attach schedule)                                                  $        2,537,642    $              -     $          -   $              -    $            -    $               -     $        2,537,642
Less: Ending Inventory                                                              $      (19,105,563)   $              -     $          -   $              -    $            -    $               -     $      (19,105,563)
Cost of Goods Sold                                                                  $       (9,573,041)   $              -     $          -   $              -    $            -    $               -     $       (9,573,041)
Gross Profit                                                                        $          535,550    $              -     $          -   $              -    $            -    $               -     $          535,550
OPERATING EXPENSES
Advertising                                                                         $           (8,119)   $             -      $          -   $              -    $            -    $               -     $           (8,119)
Auto and Truck Expense                                                              $          (17,946)   $             -      $          -   $              -    $            -    $               -     $          (17,946)
Bad Debts                                                                           $          (30,566)   $             -      $          -   $              -    $            -    $               -     $          (30,566)
Contributions                                                                       $              -      $             -      $          -   $              -    $            -    $               -     $              -
Employee Benefits Programs                                                          $          (57,139)   $          (6,932)   $          -   $              -    $            -    $               -     $          (64,071)
Insurance                                                                           $         (135,675)   $         (67,918)   $          -   $              -    $            -    $               -     $         (203,593)
Management Fees/Bonuses                                                             $               24    $          14,469    $          -   $              -    $            -    $               -     $           14,493
Office Expense                                                                      $          (93,127)   $         (13,314)   $          -   $              -    $            -    $               -     $         (106,440)
Pension & Profit-Sharing Plans                                                      $              -      $         (60,133)   $          -   $              -    $            -    $               -     $          (60,133)
Repairs and Maintenance                                                             $              -      $             -      $          -   $              -    $            -    $               -     $              -
Rent and Lease Expense                                                              $          (60,496)   $             -      $          -   $              -    $            -    $               -     $          (60,496)
Salaries/Commissions/Fees                                                           $         (431,298)   $         (53,996)   $          -   $              -    $            -    $               -     $         (485,294)
Supplies                                                                            $           (4,707)   $             -      $          -   $              -    $            -    $               -     $           (4,707)
Taxes - Payroll                                                                     $          (26,397)   $          (3,655)   $          -   $              -    $            -    $               -     $          (30,051)
Taxes - Real Estate                                                                 $          (84,485)   $             -      $          -   $              -    $            -    $               -     $          (84,485)
Taxes - Other                                                                       $              -      $             -      $          -   $              -    $            -    $               -     $              -
Travel and Entertainment                                                            $          (62,357)   $          (3,281)   $          -   $              -    $            -    $               -     $          (65,638)
SG&A Utilities                                                                      $           (1,469)   $             -      $          -   $              -    $            -    $               -     $           (1,469)
Other (attach schedule)                                                             $          (13,189)   $        (628,786)   $          -   $              -    $            -    $               -     $         (641,975)
Total Operating Expenses Before Depreciation                                        $       (1,026,944)   $        (823,545)   $          -   $              -    $            -    $               -     $       (1,850,490)
Depreciation/Depletion/Amortization                                                 $       (1,679,391)   $             (72)   $          -   $              -    $            -    $               -     $       (1,679,462)
Net Profit (Loss) Before Other Income & Expenses                                    $       (2,170,786)   $        (823,617)   $          -   $              -    $            -    $               -     $       (2,994,403)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                      $           (1,204)   $      (2,382,247) $            -   $              -    $            -    $         2,419,566   $           36,115
Interest Expense                                                                    $          (78,344)   $      (3,371,678)                                                                              $       (3,450,022)
Other Expense (attach schedule)                                                     $          (44,086)   $            (121) $            -   $              -    $            -    $               -     $          (44,207)
Net Profit (Loss) Before Reorganization Items                                       $       (2,294,419)   $      (6,577,663) $            -   $              -    $            -    $         2,419,566   $       (6,452,516)
REORGANIZATION ITEMS
Professional Fees                                                                   $         (125,147)   $      (2,737,537)   $          -   $              -    $            -    $               -     $       (2,862,684)
U. S. Trustee Quarterly Fees                                                        $              -      $             -      $          -   $              -    $            -    $               -     $              -
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)        $              -      $             -      $          -   $              -    $            -    $               -     $              -
Gain (Loss) from Sale of Equipment                                                  $              -      $             -      $          -   $              -    $            -    $               -     $              -
Other Reorganization Expenses (attach schedule)                                     $              -      $             -      $          -   $              -    $            -    $               -     $              -
Total Reorganization Expenses                                                       $         (125,147)   $      (2,737,537)   $          -   $              -    $            -    $               -     $       (2,862,684)
Income Taxes                                                                        $              -      $             -      $          -   $              -    $            -    $               -     $              -
Net Profit (Loss)                                                                   $       (2,419,566)   $      (9,315,200)   $          -   $              -    $            -    $         2,419,566   $       (9,315,200)

*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                                                                                                                                                 FORM MOR-2
                                                                                                                                                                                                                                      (04/07)
                                                                                                                        Page 11 of 18.
In re. Emerge Energy Services LP, et al.                             Case 19-11563-KBO                            Doc 404              Filed 09/25/19           Page 12 of 18                                     Case No. 19-11563
Debtor                                                                                                                                                                                         Reporting Period: 8/1/2019 - 8/31/2019

                                                                                     STATEMENT OF CUMULATIVE OPERATIONS
                                                                                                              (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                                                 Cumulative Filing to Date
                                                                                   Superior Silica        EES Operating
REVENUES                                                                           Sands LLC              LLC                     EES GP LLC       EES LP LLC          EES Finance Corp.   Elimination          Consolidated
Gross Revenues                                                                      $     17,914,183      $             -         $          -     $          -        $            -      $              -     $       17,914,183
Less: Returns and Allowances                                                        $              (0)    $             -         $          -     $          -        $            -      $              -     $               (0)
Net Revenue                                                                         $     17,914,183      $             -         $          -     $          -        $            -      $              -     $       17,914,183
COST OF GOODS SOLD
Beginning Inventory                                                                 $       17,238,253    $                -       $         -      $             -    $            -      $              -     $        17,238,253
Add: Purchases                                                                      $       13,018,579    $                -       $         -      $             -    $            -      $              -     $        13,018,579
Add: Cost of Labor                                                                  $        2,012,554    $                -       $         -      $             -    $            -      $              -     $         2,012,554
Add: Other Costs (attach schedule)                                                  $        2,907,992    $                -       $         -      $             -    $            -      $              -     $         2,907,992
Less: Ending Inventory                                                              $      (19,105,563)   $                -       $         -      $             -    $            -      $              -     $       (19,105,563)
Cost of Goods Sold                                                                  $      (16,071,815)   $                -       $         -      $             -    $            -      $              -     $       (16,071,815)
Gross Profit                                                                        $        1,842,368    $                -       $         -      $             -    $            -      $              -     $         1,842,368
OPERATING EXPENSES
Advertising                                                                         $           (8,416)   $                -       $         -      $             -    $            -      $              -     $            (8,416)
Auto and Truck Expense                                                              $          (17,946)   $                -       $         -      $             -    $            -      $              -     $           (17,946)
Bad Debts                                                                           $         (170,904)   $                -       $         -      $             -    $            -      $              -     $          (170,904)
Contributions                                                                       $              -      $                -       $         -      $             -    $            -      $              -     $               -
Employee Benefits Programs                                                          $          (86,201)   $             (9,240)    $         -      $             -    $            -      $              -     $           (95,441)
Insurance                                                                           $         (295,945)   $           (101,877)    $         -      $             -    $            -      $              -     $          (397,822)
Management Fees/Bonuses                                                             $               24    $            (23,297)    $         -      $             -    $            -      $              -     $           (23,273)
Office Expense                                                                      $         (139,676)   $            (15,722)    $         -      $             -    $            -      $              -     $          (155,398)
Pension & Profit-Sharing Plans                                                      $              -      $            (90,200)    $         -      $             -    $            -      $              -     $           (90,200)
Repairs and Maintenance                                                             $              -      $                -       $         -      $             -    $            -      $              -     $               -
Rent and Lease Expense                                                              $          (63,809)   $                -       $         -      $             -    $            -      $              -     $           (63,809)
Salaries/Commissions/Fees                                                           $         (431,437)   $            (76,140)    $         -      $             -    $            -      $              -     $          (507,578)
Supplies                                                                            $          (52,837)   $               (231)    $         -      $             -    $            -      $              -     $           (53,068)
Taxes - Payroll                                                                     $          (26,602)   $             (5,041)    $         -      $             -    $            -      $              -     $           (31,643)
Taxes - Real Estate                                                                 $         (138,349)   $                -       $         -      $             -    $            -      $              -     $          (138,349)
Taxes - Other                                                                       $             (303)   $                -       $         -      $             -    $            -      $              -     $              (303)
Travel and Entertainment                                                            $          (89,460)   $             (4,663)    $         -      $             -    $            -      $              -     $           (94,122)
SG&A Utilities                                                                      $           (1,469)   $                -       $         -      $             -    $            -      $              -     $            (1,469)
Other (attach schedule)                                                             $          (13,189)   $           (780,925)    $         -      $             -    $            -      $              -     $          (794,113)
Total Operating Expenses Before Depreciation                                        $       (1,536,517)   $         (1,107,335)    $         -      $             -    $            -      $              -     $        (2,643,852)
Depreciation/Depletion/Amortization                                                 $       (2,469,384)   $               (117)    $         -      $             -    $            -      $              -     $        (2,469,501)
Net Profit (Loss) Before Other Income & Expenses                                    $       (2,163,532)   $         (1,107,453)    $         -      $             -    $            -      $              -     $        (3,270,985)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                      $           (1,204)   $         (2,350,298)    $         -      $             -    $            -      $        2,402,651 $              51,149
Interest Expense                                                                    $          (80,134)   $         (4,955,043)    $         -      $             -    $            -      $              -   $          (5,035,176)
Other Expense (attach schedule)                                                     $          (50,917)   $               (121)    $         -      $             -    $            -      $              -   $             (51,038)
Net Profit (Loss) Before Reorganization Items                                       $       (2,295,787)   $         (8,412,914)    $         -      $             -    $            -      $        2,402,651 $          (8,306,051)
REORGANIZATION ITEMS
Professional Fees                                                                   $         (109,027)   $         (3,847,909)    $         -      $             -    $            -      $              -     $        (3,956,936)
U. S. Trustee Quarterly Fees                                                        $              -      $                -       $         -      $             -    $            -      $              -     $               -
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)        $              -      $                -       $         -      $             -    $            -      $              -     $               -
Gain (Loss) from Sale of Equipment                                                  $              -      $                -       $         -      $             -    $            -      $              -     $               -
Other Reorganization Expenses (attach schedule)                                     $              -      $                -       $         -      $             -    $            -      $              -     $               -
Total Reorganization Expenses                                                       $         (109,027)   $         (3,847,909)    $         -      $             -    $            -      $              -     $        (3,956,936)
Income Taxes                                                                        $              -      $                -       $         -      $             -    $            -      $              -     $               -
Net Profit (Loss)                                                                   $       (2,404,814)   $        (12,260,824)    $         -      $             -    $            -      $        2,402,651   $       (12,262,987)

*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                                                                                                                                                    FORM MOR-2
                                                                                                                                                                                                                                         (04/07)
                                                                                                                         Page 12 of 18.
In re. Emerge Energy Services LP, et al.                    Case 19-11563-KBO                    Doc 404            Filed 09/25/19     Page 13 of 18                                             Case No. 19-11563
Debtor                                                                                                                                                                       Reporting Period: 8/1/2019 - 8/31/2019


                                                                              STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                                      Month To Date
                                                                         Superior Silica        EES Operating
BREAKDOWN OF "OTHER" CATEGORY                                            Sands LLC              LLC                    EES GP LLC    EES LP LLC       EES Finance Corp. Elimination            Consolidated

Other Costs
Utilities                                                                 $         (644,346)   $               -                                                                              $         (644,346)
Logistics Expenses                                                        $       (3,597,287)   $               -                                                                              $       (3,597,287)
Equipment Leases                                                          $          884,218    $               -                                                                              $          884,218
Other Mining Expenses                                                     $       (1,923,582)   $               -                                                                              $       (1,923,582)
Applied Overhead                                                          $        2,743,354    $               -                                                                              $        2,743,354
Other Operational Expenses
Bank / Finance Charges                                                    $          (13,189)   $         (10,728)                                                                             $          (23,917)
Asset write-off                                                           $              -      $             -                                                                                $              -
Change in FV warrants                                                     $              -      $             -                                                                                $              -
Gain (Loss) from Sale of Equipment                                        $              -      $             -                                                                                $              -
Amortization of Deferred Finance Costs                                    $              -      $        (618,058)                                                                             $         (618,058)
Other Income
Interest Income                                                           $            (1,204) $            37,319                                                                             $            36,115
SSS Net Income                                                            $               -    $        (2,419,566)                                                      $         2,419,566   $               -
                                                                                                                                                                                               $               -
                                                                                                                                                                                               $               -
                                                                                                                                                                                               $               -
Other Expenses
Fines / Penalties                                                         $           (2,930)   $               -                                                                              $             (2,930)
Ordinary Course Legal Fees                                                $          (31,383)   $               -                                                                              $            (31,383)
Freight Broker Fees                                                       $              -      $               -                                                                              $                -
Donations                                                                 $              -      $               -                                                                              $                -
Accounting Adjs.                                                          $           (9,772)   $               -                                                                              $             (9,772)
Miscellaneous Expense                                                     $              -      $              (121)                                                                           $               (121)
Other Reorganization Expenses
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
                                                                                                                                                                                               $                -
Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                                                                      FORM MOR-2 CONT'D
                                                                                                                                                                                                  (04/07)
                                                                                                       Page 13 of 18.
In re. Emerge Energy Services LP, et al.                    Case 19-11563-KBO                     Doc 404            Filed 09/25/19             Page 14 of 18                                            Case No. 19-11563
Debtor                                                                                                                                                                               Reporting Period: 8/1/2019 - 8/31/2019


                                                                 STATEMENT OF CUMULATIVE OPERATIONS - continuation sheet


                                                                                                                                        Cumulative Filing To Date
                                                                         Superior Silica         EES Operating
BREAKDOWN OF "OTHER" CATEGORY                                            Sands LLC               LLC                   EES GP LLC          EES LP LLC         EES Finance Corp. Elimination            Consolidated

Other Costs
Utilities                                                                 $       (1,014,695)    $               -     $            -      $             -     $            -    $                -    $       (1,014,695)
Logistics Expenses                                                        $       (3,597,287)    $               -     $            -      $             -     $            -    $                -    $       (3,597,287)
Equipment Leases                                                          $          884,218     $               -     $            -      $             -     $            -    $                -    $          884,218
Other Mining Expenses                                                     $       (1,923,582)    $               -     $            -      $             -     $            -    $                -    $       (1,923,582)
Applied Overhead                                                          $        2,743,354     $               -     $            -      $             -     $            -    $                -    $        2,743,354
Other Operational Expenses
Bank / Finance Charges                                                    $          (13,189)    $        (15,492)     $            -       $            -     $            -    $                -    $          (28,680)
Asset write-off                                                           $              -       $            -        $            -       $            -     $            -    $                -    $              -
Change in FV warrants                                                     $              -       $            -        $            -       $            -     $            -    $                -    $              -
Gain (Loss) from Sale of Equipment                                        $              -       $            -        $            -       $            -     $            -    $                -    $              -
Amortization of Deferred Finance Costs                                    $              -       $       (765,433)     $            -       $            -     $            -    $                -    $         (765,433)
Other Income
Interest Income                                                           $            (1,204)   $          52,353     $            -       $            -     $            -    $               -     $            51,149
SSS Net Income                                                            $               -      $      (2,402,651)    $            -       $            -     $            -    $         2,402,651   $               -
                                                                          $               -      $             -       $            -       $            -     $            -    $               -     $               -
                                                                          $               -      $             -       $            -       $            -     $            -    $               -     $               -
                                                                          $               -      $             -       $            -       $            -     $            -    $               -     $               -
Other Expenses
Fines / Penalties                                                         $           (3,515)    $              -      $            -       $            -     $            -    $                -    $             (3,515)
Ordinary Course Legal Fees                                                $          (33,682)    $              -      $            -       $            -     $            -    $                -    $            (33,682)
Freight Broker Fees                                                       $           (2,500)    $              -      $            -       $            -     $            -    $                -    $             (2,500)
Donations                                                                 $              103     $              -      $            -       $            -     $            -    $                -    $                103
Accounting Adjs.                                                          $          (11,323)    $              -      $            -       $            -     $            -    $                -    $            (11,323)
Miscellaneous Expense                                                     $              -       $             (121)   $            -       $            -     $            -    $                -    $               (121)
Other Reorganization Expenses
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
                                                                          $              -     $                 -     $            -       $            -     $            -    $                -    $                -
Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                                                                              FORM MOR-2 CONT'D
                                                                                                                                                                                                          (04/07)
                                                                                                       Page 14 of 18.
In re. Emerge Energy Services LP, et al.
Debtor
                                                                                                   Case 19-11563-KBO                                           Doc 404             Filed 09/25/19                           Page 15 of 18                                                                                  Case No. 19-11563
                                                                                                                                                                                                                                                                                                        Reporting Period: 8/1/2019 - 8/31/2019

                                                                                                                                                                   BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                                                   BOOK VALUE AT END OF                                                                                                                    BOOK VALUE ON
                                  ASSETS                                                                                        CURRENT REPORTING MONTH                                                                                                                     PETITION DATE

                                                                                Superior Silica    EES Operating                                               EES Finance                                  Superior Silica EES Operating                                                 EES Finance
CURRENT ASSETS                                                                  Sands LLC          LLC                  EES GP LLC          EES LP LLC         Corp.         Elimination     Consolidated   Sands LLC       LLC                        EES GP LLC      EES LP LLC         Corp.            Elimination     Consolidated
Unrestricted Cash and Equivalents                                                $     1,655,785    $     5,559,752     $       149,084     $            -     $         -   $          -    $    7,364,621 $     1,075,558 $    (366,245)             $     72,889    $           -      $         -      $          -    $      782,202
Restricted Cash and Cash Equivalents (see continuation sheet)                    $           -      $           -       $           -       $            -     $         -   $          -    $          -    $           -   $         -               $        -      $           -      $         -      $          -    $          -
Accounts Receivable (Net)                                                        $    14,984,887    $           -       $           -       $            -     $         -   $          -    $   14,984,887 $    17,518,454 $          -               $        -      $           -      $         -      $          -    $   17,518,454
Notes Receivable                                                                 $           -      $           -       $           -       $            -     $         -   $          -    $          -    $           -   $         -               $        -      $           -      $         -      $          -    $          -
Inventories                                                                      $    19,105,563    $           -       $           -       $            -     $         -   $          -    $   19,105,563 $    17,238,253 $          -               $        -      $           -      $         -      $          -    $   17,238,253
Prepaid Expenses                                                                 $     6,243,000    $     4,446,650     $           -       $            -     $         -   $          -    $   10,689,650 $     5,461,757 $     188,060              $        -      $           -      $         -      $          -    $    5,649,818
Professional Retainers                                                           $           -      $       620,781     $           -       $            -     $         -   $          -    $      620,781 $            -   $    620,781              $        -      $           -      $         -      $          -    $      620,781
Other Current Assets (attach schedule)                                           $     1,894,147    $   111,339,609     $       202,449     $          1,000   $         -   $ (110,960,126) $    2,477,078 $     1,825,813 $ 111,646,828              $    202,449    $         1,000    $         -      $ (111,264,276) $    2,411,814
TOTAL CURRENT ASSETS                                                             $    43,883,382    $   121,966,792     $       351,533     $          1,000   $         -   $ (110,960,126) $   55,242,580 $    43,119,835 $ 112,089,424              $    275,338    $         1,000    $         -      $ (111,264,276) $   44,221,322
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                   $ 146,907,688 $                 -      $            -      $            -     $         -   $             -   $ 146,907,688 $ 140,957,708 $                    -      $        -      $           -      $         -      $             -   $ 140,957,708
Machinery and Equipment                                                          $ 117,077,906 $                 -      $            -      $            -     $         -   $             -   $ 117,077,906 $ 110,086,244 $                    -      $        -      $           -      $         -      $             -   $ 110,086,244
Furniture, Fixtures and Office Equipment                                         $    2,450,176 $            119,374    $            -      $            -     $         -   $             -   $    2,569,550 $     2,453,117 $             119,374    $        -      $           -      $         -      $             -   $    2,572,491
Construction in Progress                                                         $   19,514,057 $                -      $            -      $            -     $         -   $             -   $   19,514,057 $    32,031,124 $                 -      $        -      $           -      $         -      $             -   $   32,031,124
Vehicles                                                                         $    3,104,823 $                -      $            -      $            -     $         -   $             -   $    3,104,823 $     3,104,823 $                 -      $        -      $           -      $         -      $             -   $    3,104,823
Less Accumulated Depreciation                                                    $ (105,653,125) $          (119,070)   $            -      $            -     $         -   $             -   $ (105,772,196) $ (103,183,742) $           (118,953)   $        -      $           -      $         -      $             -   $ (103,302,695)
TOTAL PROPERTY & EQUIPMENT                                                       $ 183,401,524 $                 304    $            -      $            -     $         -   $             -   $ 183,401,828 $ 185,449,274 $                    421    $        -      $           -      $         -      $             -   $ 185,449,695
OTHER ASSETS
Loans to Insiders*                                                               $           -      $            -      $            -      $            -     $         -   $             -   $           -     $           -      $           -      $        -      $           -      $         -      $             -   $           -
Other Assets (attach schedule)                                                   $   165,163,296    $      6,297,353    $            -      $            -     $         -   $             -   $   171,460,649   $   169,981,908    $     6,228,101    $        -      $           -      $         -      $             -   $   176,210,009
TOTAL OTHER ASSETS                                                               $   165,163,296    $      6,297,353    $            -      $            -     $         -   $             -   $   171,460,649   $   169,981,908    $     6,228,101    $        -      $           -      $         -      $             -   $   176,210,009


TOTAL ASSETS                                                                     $   392,448,202    $   128,264,449     $       351,533     $          1,000   $         -   $ (110,960,126) $     410,105,057   $   398,551,018    $   118,317,946    $    275,338    $         1,000    $         -      $ (111,264,276) $     405,881,026

                                                                                                                                   BOOK VALUE AT END OF                                                                                                                    BOOK VALUE ON
           LIABILITIES AND OWNER EQUITY                                                                                         CURRENT REPORTING MONTH                                                                                                                     PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                  $                                    3,573,063    $       152,893     $           687     $            -     $         -   $             -   $     3,726,643   $           -      $           -      $        -      $           -      $         -      $             -   $              -
Taxes Payable (refer to FORM MOR-4)               $                                      166,993    $           -       $           -       $            -     $         -   $             -   $       166,993   $           -      $           -      $        -      $           -      $         -      $             -   $              -
Wages Payable                                     $                                      651,348    $        28,100     $       140,674     $            -     $         -   $             -   $       820,123   $           -      $           -      $        -      $           -      $         -      $             -   $              -
Notes Payable                                     $                                          -      $           -                           $            -     $         -   $             -   $           -     $           -      $           -      $        -      $           -      $         -      $             -   $              -
Rent / Leases - Building/Equipment                $                                          -      $           -                           $            -     $         -   $             -   $           -     $           -      $           -      $        -      $           -      $         -      $             -   $              -
Secured Debt / Adequate Protection Payments       $                                          -      $    23,560,868                         $            -     $         -   $             -   $    23,560,868   $           -      $           -      $        -      $           -      $         -      $             -   $              -
Professional Fees                                 $                                          -      $           -                           $            -     $         -   $             -   $           -     $           -      $           -      $        -      $           -      $         -      $             -   $              -
Amounts Due to Insiders*                          $                                          -      $           -                           $            -     $         -   $             -   $           -     $           -      $           -      $        -      $           -      $         -      $             -   $              -
Other Postpetition Liabilities (attach schedule)  $                                    9,235,397    $     4,709,956     $       209,412     $            -     $         -   $             -   $    14,154,765   $           -      $           -      $        -      $           -      $         -      $             -   $              -
TOTAL POSTPETITION LIABILITIES                    $                                   13,626,802    $    28,451,816     $       350,773     $            -     $         -   $             -   $    42,429,391   $           -      $           -      $        -      $           -      $         -      $             -   $              -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                      $                                   14,324,969    $   258,235,752     $            -      $          -       $         -   $             -   $   272,560,722   $    15,515,644    $   264,600,258    $        -      $           -      $         -                        $   280,115,902
Priority Debt                                     $                                          -      $           -       $            -      $          -       $         -   $             -   $           -     $       117,000    $           250    $        -      $           -      $         -      $             -   $       117,250
Unsecured Debt                                    $                                          -      $           -       $            -      $          -       $         -   $             -   $           -     $           -      $           -      $        -      $           -      $         -      $             -   $           -
Operating Lease Accounting Liability              $                                  101,557,039    $           -       $            -      $          -       $         -   $             -   $   101,557,039   $   114,730,762    $           -      $        -      $           -      $         -      $             -   $   114,730,762
Retirement Obligation Accounting Liability        $                                    2,900,801    $           -       $            -      $          -       $         -   $             -   $     2,900,801   $     2,881,253    $           -      $        -      $           -      $         -      $             -   $     2,881,253
Claims                                            $                                   43,434,490    $           -       $            -      $      177,948     $         -   $             -   $    43,612,437   $    48,515,109    $           -      $    274,578    $       177,948    $         -      $             -   $    48,967,635
TOTAL PRE-PETITION LIABILITIES                    $                                  162,217,299    $   258,235,752     $            -      $      177,948     $         -   $             -   $   420,630,999   $   181,759,768    $   264,600,509    $    274,578    $       177,948    $         -      $             -   $   446,812,802

TOTAL LIABILITIES                                                 $ 175,844,101 $ 286,687,569 $                                 350,773     $      177,948     $         -   $             -   $   463,060,390   $   181,759,768    $   264,600,509    $    274,578    $       177,948    $         -      $             -   $   446,812,802
OWNER EQUITY
Capital Stock                                                     $  (7,597,281) $  34,223,762 $                                     -      $           -      $         -   $             - $   26,626,481 $         (7,597,281)   $   34,102,536 $            -      $           -      $         -      $          -    $   26,505,255
Additional Paid-In Capital                                        $ 105,716,415 $          -    $                                  1,000    $           960                                  $ 105,718,375 $         105,716,415    $          -    $         1,000    $           960    $         -      $          -    $ 105,718,375
Partners' Capital Account                                         $         -    $         -    $                                    -      $           -      $         -   $          -    $          -    $               -      $          -    $           -      $           -      $         -      $          -    $          -
Owner's Equity Account                                            $         -    $         -    $                                    -      $           -      $         -   $          -    $          -    $               -      $          -    $           -      $           -      $         -      $          -    $          -
Retained Earnings - Pre-Petition                                  $  59,662,097 $ (180,711,526) $                                   (240)   $      (177,908)   $         -   $          -    $ (121,227,576) $        59,662,097    $ (180,711,526) $          (240)   $      (177,908)   $         -      $          -    $ (121,227,576)
Retained Earnings - Postpetition                                  $  (2,404,814) $ (12,260,824) $                                    -      $           -      $         -   $    2,402,651 $ (12,262,987) $                 -      $          -    $           -      $           -      $         -      $          -    $          -
Adjustments to Owner Equity (attach schedule)                     $  61,227,684 $      325,467 $                                     -      $           -      $         -   $ (113,362,778) $ (51,809,626) $         59,010,020    $      326,427 $            -      $           -      $         -      $ (111,264,276) $ (51,927,829)
Postpetition Contributions (Distributions) (Draws) (attach schedu $         -    $         -    $                                    -      $           -      $         -   $          -    $          -    $               -      $          -    $           -      $           -      $         -      $          -    $          -
NET OWNER EQUITY                                                  $ 216,604,101 $ (158,423,120) $                                    760    $      (176,948)   $         -   $ (110,960,126) $ (52,955,333) $        216,791,250    $ (146,282,562) $           760    $      (176,948)   $         -      $ (111,264,276) $ (40,931,775)


TOTAL LIABILITIES AND OWNERS' EQUITY                                             $   392,448,202    $   128,264,449     $       351,533     $          1,000   $         -   $ (110,960,126) $     410,105,057   $   398,551,018    $   118,317,946    $    275,338    $         1,000    $         -      $ (111,264,276) $     405,881,026

*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                                                                                                                                                                                                                                             FORM MOR-3
                                                                                                                                                                                                                                                                                                                                  (04/07)

                                                                                                                                                                       Page 15 of 18.
In re. Emerge Energy Services LP, et al.
Debtor
                                                                                                Case 19-11563-KBO                                             Doc 404                  Filed 09/25/19                                  Page 16 of 18                                                                                                    Case No. 19-11563
                                                                                                                                                                                                                                                                                                                                    Reporting Period: 8/1/2019 - 8/31/2019



                                                                                                                                                      BALANCE SHEET - continuation sheet

                                                                                                                                         BOOK VALUE AT END OF                                                                                                                            BOOK VALUE ON
                                           ASSETS                                                                                      CURRENT REPORTING MONTH                                                                                                                           PETITION DATE
                                                                                  Superior Silica      EES Operating                                                                                                           Superior Silica      EES Operating
Other Current Assets                                                              Sands LLC            LLC                  EES GP LLC       EES LP LLC       EES Finance Corp.   Elmination            Consolidated           Sands LLC            LLC                 EES GP LLC       EES LP LLC       EES Finance Corp.   Elmination              Consolidated
Transload Site Improvements                                                        $       1,021,442   $             -       $           -    $           -    $            -      $             -      $        1,021,442     $        1,774,951   $             -      $           -    $           -    $            -      $             -        $        1,774,951
Deferred Lease Asset - Current                                                     $          50,861   $             -       $           -    $           -    $            -      $             -      $            50,861    $           50,861   $             -      $           -    $           -    $            -      $             -        $            50,861
A/R Adjustments                                                                    $         821,844   $             -       $           -    $           -    $            -      $             -      $          821,844     $              -     $             -      $           -    $           -    $            -      $             -        $               -
Intercompany receivable - EMES GP                                                  $             -     $         209,412     $           -    $           -    $            -      $             -      $          209,412     $              -     $         204,047    $           -    $           -    $            -      $             -        $          204,047
Misc. Receivable                                                                   $             -     $         174,820     $           -    $           -    $            -      $             -      $          174,820     $              -     $         174,820    $       202,449 $            -    $            -      $             -        $          377,269
Misc Receivable - COBRA                                                            $             -     $          (3,749)    $           -    $           -    $            -      $             -      $            (3,749)   $              -     $           4,685    $           -    $           -    $            -      $             -        $             4,685
Investment in SSS                                                                  $             -     $      49,731,442     $           -    $           -    $            -      $     (49,731,442)   $               -      $              -     $      52,253,256    $           -    $           -    $            -      $     (52,253,256)     $               -
Treasury Transfer                                                                  $             -     $      61,227,684     $           -    $           -    $            -      $     (61,227,684)   $               -      $              -     $      59,010,020    $           -    $           -    $            -      $     (59,010,020)     $               -
Intercompany Receivable - EMES LP                                                  $             -     $             -       $       202,449 $            -    $            -      $             -      $          202,449     $              -     $             -      $           -    $           -    $            -      $             -        $               -
Investment in EES OLLC                                                             $             -     $             -       $           -    $         1,000 $             -      $          (1,000)   $               -      $              -     $             -      $           -    $         1,000                      $          (1,000)     $               -
Other Assets
Capitalized Leases                                                                 $      12,830,156   $             -      $            -     $          -    $            -     $              -      $       12,830,156     $       12,830,156   $             -     $            -    $           -    $            -     $                 -     $       12,830,156
Capitalized Reclaimation Costs                                                     $       2,520,758   $             -      $            -     $          -    $            -     $              -      $        2,520,758     $        2,520,758   $             -     $            -    $           -    $            -     $                 -     $        2,520,758
Intangibles, Net                                                                   $          49,167   $             -      $            -     $          -    $            -     $              -      $           49,167     $           50,000   $             -     $            -    $           -    $            -     $                 -     $           50,000
Asset Held for Sale                                                                $         292,480   $             -      $            -     $          -    $            -     $              -      $          292,480     $          292,480   $             -     $            -    $           -    $            -     $                 -     $          292,480
Reserves, Net                                                                      $      40,033,259   $             -      $            -     $          -    $            -     $              -      $       40,033,259     $       40,062,774   $             -     $            -    $           -    $            -     $                 -     $       40,062,774
LT Deferred Lease Asset                                                            $       9,431,024   $             -      $            -     $          -    $            -     $              -      $        9,431,024     $        9,438,612   $             -     $            -    $           -    $            -     $                 -     $        9,438,612
Security Deposits                                                                  $         695,871   $             -      $            -     $          -    $            -     $              -      $          695,871     $          444,912   $             -     $            -    $           -    $            -     $                 -     $          444,912
Right of Use Asset                                                                 $      99,310,580   $             -      $            -     $          -    $            -     $              -      $       99,310,580     $      104,342,216   $             -     $            -    $           -    $            -     $                 -     $      104,342,216
116625 Trust                                                                       $             -     $       5,443,953    $            -     $          -    $            -     $              -      $        5,443,953     $              -     $       5,443,953   $            -    $           -    $            -     $                 -     $        5,443,953
116638 Trust                                                                       $             -     $         771,227    $            -     $          -    $            -     $              -      $          771,227     $              -     $         771,227   $            -    $           -    $            -     $                 -     $          771,227
116626 Trust                                                                       $             -     $             -      $            -     $          -    $            -     $              -      $              -       $              -     $             -     $            -    $           -    $            -     $                 -     $              -
Escrow - Other                                                                     $             -     $          82,173    $            -     $          -    $            -     $              -      $           82,173     $              -     $          12,921   $            -    $           -    $            -     $                 -     $           12,921

                                                                             BOOK VALUE AT END OF                                                                                                                                                                                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                             CURRENT REPORTING MONTH                                                                                                                                                                                       PETITION DATE
Other Postpetition Liabilities
Accrued Expenses                                                                   $       6,962,129   $       2,498,507    $            -     $          -    $            -     $              -      $         9,460,637    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Tax                                                                        $       1,496,530   $             -      $            -     $          -    $            -     $              -      $         1,496,530    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Royalties                                                                  $         152,733   $             -      $            -     $          -    $            -     $              -      $           152,733    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Road Maintenance Fee                                                       $          31,438   $             -      $            -     $          -    $            -     $              -      $            31,438    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Sand Processing                                                            $         161,253   $             -      $            -     $          -    $            -     $              -      $           161,253    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Trucking                                                                   $          27,727   $             -      $            -     $          -    $            -     $              -      $            27,727    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Rail Freight                                                               $         403,587   $             -      $            -     $          -    $            -     $              -      $           403,587    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Director Fees                                                              $             -     $          31,063    $            -     $          -    $            -     $              -      $            31,063    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Legal Fees                                                                 $             -     $       1,240,242    $            -     $          -    $            -     $              -      $         1,240,242    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Accrued Accounting Fees                                                            $             -     $         932,000    $            -     $          -    $            -     $              -      $           932,000    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Warrants                                                                           $             -     $           8,143    $            -     $          -    $            -     $              -      $             8,143    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Intercompany Payable                                                               $             -     $             -      $        209,412   $          -    $            -     $              -      $           209,412    n/a                  n/a                 n/a               n/a              n/a                n/a                     n/a
Adjustments to Owner Equity
Treasury Transactions with Emerge Energy Services Operating LLC                    $      61,227,684   $            -       $            -     $          -    $            -     $              -      $       61,227,684     $       59,010,020   $             -     $            -    $           -    $            -     $                -      $       59,010,020
Short Swing Profit Disgorgement                                                    $             -     $        326,427     $            -     $          -    $            -     $              -      $          326,427     $              -     $         326,427   $            -    $           -    $            -     $                -      $          326,427
Treasury Transfer - EMES LP                                                        $             -     $           (960)    $            -     $          -    $            -     $              -      $             (960)    $              -     $         326,427   $            -    $           -    $            -     $                -      $          326,427
Elimination                                                                        $             -     $            -       $            -     $          -    $            -     $     (113,362,778)   $     (113,362,778)    $              -     $             -     $            -    $           -    $            -     $       (111,264,276)   $     (111,264,276)
Postpetition Contributions (Distributions) (Draws)
                                                                                                                                                                                                        $               -                                                                                                                             $               -
                                                                                                                                                                                                        $               -                                                                                                                             $               -




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregate
into a separate account, such as an escrow account.




                                                                                                                                                                                                                                                                                                                                          FORM MOR-3 CONT'D
                                                                                                                                                                                                                                                                                                                                                      (04/07)

                                                                                                                                                                     Page 16 of 18.
In re. Emerge Energy Services LP, et al.
Debtor
                                                                                                   Case 19-11563-KBO                                           Doc 404               Filed 09/25/19                     Page 17 of 18                                                                             Case No. 19-11563
                                                                                                                                                                                                                                                                                              Reporting Period: 8/1/2019 - 8/31/2019

                                                                                                                                                    STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Superior Silica Sands LLC                  Beginning            Amount                                                                             Ending               Emerge Energy Services GP LLC     Beginning            Amount                                                                            Ending
                                           Tax                  Withheld or          Amount                Date                  Check No.         Tax                                                    Tax                  Withheld or        Amount              Date          Check No.                    Tax
                                           Liability            Accrued              Paid                  Paid                  or EFT            Liability                                              Liability            Accrued            Paid                Paid          or EFT                       Liability
Federal                                                                                                                                                                 Federal
Withholding                                $              -                                                                                        $             -      Withholding                        $           -       $            -     $             -                                                 $                  -
FICA-Employee                              $              -                                                                                        $             -      FICA-Employee                      $           -       $            -     $             -                                                 $                  -
                                                                                                                                                                                                           $     31,274.96     $      29,262.24   $       60,537.20 8/14 & 8/28/2019 PNC 00019226008413046        $                  -
                                                                                                                                                                                                                                                                                     PNC 00019240008448669

FICA-Employer                              $              -                                                                                        $             -      FICA-Employer
                                                                                                                                                                                                           $          147.84   $        121.27    $         269.11 8/14 & 8/28/2019 PNC 00019226008413046         $                  -
                                                                                                                                                                                                                                                                                    PNC 00019240008448669

Unemployment                               $              -                                                                                        $             -      Unemployment
Income                                     $              -                                                                                        $             -      Income                             $           -       $            -                                                                     $                  -
                                                                                                                                                                                                           $      7,778.18     $       7,446.10   $       15,224.28 8/14 & 8/28/2019 PNC 00019226008413046        $                  -
                                                                                                                                                                                                                                                                                     PNC 00019240008448669

Other:_________________                    $              -                                                                                        $             -      Other: Medicare
  Total Federal Taxes                      $              -      $              -     $               -                                            $             -        Total Federal Taxes              $     39,200.98     $      36,829.61   $       76,030.59                                               $                  -
State and Local                                                                                                                                                         State and Local
Withholding                                $              -                                                                                        $             -      Withholding                        $             -     $             -                                                                    $                  -
                                                                                                                               TXNet                                                                       $             -     $             -                                                                    $                  -
Sales                                      $       63,450.86     $      (22,334.34) $             850.44             8/19/2019 #23119156372        $       40,266.08    Sales
Excise                                     $             -                                                                                         $             -      Excise                             $           -       $            -                                                                     $                  -
                                                                                                                                                                                                           $      1,228.39            $1,519.62           $2,748.01 8/14 & 8/28/2019 PNC 00019226008413046        $                  -
                                                                                                                                                                                                                                                                                     PNC 00019240008448669

Unemployment                               $             -                                                                                         $             -      Unemployment
Real Property                              $       84,484.62     $       42,242.31                                                                 $      126,726.93    Real Property                      $             -     $            -                                                                     $                  -
Personal Property                          $             -                                                                                         $             -      Personal Property                  $             -     $            -                                                                     $                  -
                                                                                                                                                                                                           $           26.93             $24.92             $51.85 8/14 & 8/28/2019 PNC 00019226008413046         $                  -
                                                                                                                                                                                                                                                                                    PNC 00019240008448669

Other:_________________                    $             -                                                                                         $             -      Other:_________________
 Total State and Local                     $      147,935.48     $       19,907.97    $           850.44                                           $      166,993.01     Total State and Local             $      1,255.32     $       1,544.54   $        2,799.86                                               $                  -
Total Taxes                                $      147,935.48     $       19,907.97    $           850.44                                           $      166,993.01    Total Taxes                        $     40,456.30     $      38,374.15   $       78,830.45                                               $                  -


                                                                                     Not Applicable for Emerge Energy Services Operating LLC, Emerge Energy Services Finance Corporation, and Emerge Energy
                                                                                                                                         Services LP, LLC


                                                                                                                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable. Due to the voluminous amount of information required to fulfill the request for the Debtors' listing of aged accounts, a summary by Debtor has been provided.

Superior Silica Sands LLC                                                       Number of Days Past Due                                                                 Emerge Energy Services GP LLC                                                       Number of Days Past Due
                                           Current         0-30           31-60              61-90            Over 90                              Total                                                  Current           0-30                  31-60           61-90             Over 90                      Total
Total Postpetition Debts                    $ 1,494,641.28 $ 3,210,617.41 $     (561,380.49) $     247,526.15 $                                -    $ 4,391,404.35      Total Postpetition Debts           $     141,361.28 $                -     $          -    $            -   $                       -     $    141,361.28

Emerge Energy Services Operating LLC                                                        Number of Days Past Due
                                                                                                                                                                                            Not Applicable for Emerge Energy Services Finance Corporation, and Emerge Energy Services LP, LLC
                                  Current          0-30                            31-60               61-90                     Over 90           Total
Total Postpetition Debts           $ 23,686,322.53 $                     55,538.21 $              -     $           -            $             -    $ 23,741,860.74

Explain how and when the Debtor intends to pay any past-due postpetition debts.
In the ordinary course through cash generated through operations or DIP financing.

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                                                                                                                                                      FORM MOR-4
                                                                                                                                                                                                                                                                                                                           (04/07)

                                                                                                                                                                       Page 17 of 18.
In re. Emerge Energy Services LP, et al.                            Case 19-11563-KBO                  Doc 404        Filed 09/25/19      Page 18 of 18                                     Case No. 19-11563
Debtor                                                                                                                                                                  Reporting Period: 8/1/2019 - 8/31/2019


                                                                                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


                                                                                                 Superior Silica      EES Operating                                 EES Finance
Accounts Receivable Reconciliation                                                               Sands LLC            LLC             EES GP LLC     EES LP LLC     Corp.              Total
Total Accounts Receivable at the beginning of the reporting period                                $ 18,826,104.59      $          -    $         -    $         -    $            -     $ 18,826,104.59
+ Amounts billed during the period                                                                $ (10,935,062.88)    $          -    $         -    $         -    $            -     $ (10,935,062.88)
- Amounts collected during the period                                                             $ 10,440,952.95      $          -    $         -    $         -    $            -     $ 10,440,952.95
Total Accounts Receivable at the end of the reporting period                                      $ 18,331,994.66      $          -    $         -    $         -   $             -     $ 18,331,994.66

                                                                                                 Superior Silica      EES Operating                                 EES Finance
Accounts Receivable Aging                                                                        Sands LLC            LLC             EES GP LLC     EES LP LLC     Corp.              Total
0 - 30 days old                                                                                   $ 14,879,640.11      $          -    $         -    $         -    $            -     $ 14,879,640.11
31 - 60 days old                                                                                  $         (72.16)    $          -    $         -    $         -    $            -     $        (72.16)
61 - 90 days old                                                                                  $    108,858.91      $          -    $         -    $         -   $             -     $    108,858.91
91+ days old                                                                                      $ 3,343,567.80      $           -   $          -   $          -   $             -    $ 3,343,567.80
Total Accounts Receivable                                                                         $ 18,331,994.66     $           -   $          -   $          -   $             -    $ 18,331,994.66
Amount considered uncollectible (Bad Debt)                                                        $ (3,347,107.24)    $           -   $          -   $          -   $             -    $ (3,347,107.24)
Accounts Receivable (Net)                                                                         $ 14,984,887.42     $           -   $          -   $          -   $             -    $ 14,984,887.42

                                                       DEBTOR QUESTIONNAIRE

Must be completed each month                                                                     Yes                  No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                              
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                              
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                         
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                         
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened            
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                  (See MOR 1)
   See provided explanations and clarifications




                                                                                                                                                                                            FORM MOR-5
                                                                                                                                                                                                 (04/07)
                                                                                                             Page 18 of 18.
